DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 109455524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are fully encompassed within the claims of US Patent No.: 10945524. Specifically, a refrigerator with a drawer door, a driving device, elevation device , a screw and a pair of levers configured to elevate the elevation device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No.: 20140265797 (“Scheuring et al.”), alone.
 
Regarding Claim 1, Scheuring et al. discloses a refrigerator (10) comprising: 


a door (20) including a door unit to open or close the storage space and a drawer unit to provide a receiving space; and 
a drive device (28) disposed at the door unit (20) to provide power, and 
an elevation device (32, 66) disposed at the drawer unit (20), connected with the driving device, to move up or down,
wherein the driving device (28) includes:
a motor assembly including a driving motor (42) , a screw rotated by power from the driving motor and extending in an up-down direction([0038}, and a moveable unit (46) at both sides of the motor assembly, respective move up and down along the screw; and
a pair of lever units (50, 60; 50 60); and each of the pair of units includes a first lever connected with the moveable unit (46), and the second lever with the first lever and connected with the  elevation device (at each side).
Regarding claim 2, Scheuring et al. discloses the claimed invention but does not a supporting assembly to support the second lever. Scheuring et al. discloses (see paragraphs [0042), that the rotatable pivot arms (50) could be configured as duplicate pivot arms. It would have been obvious to one having skill in the art before the effective filing date of the invention that the second lever arm could rotate in  an opposite direction of the first lever, since multiple pivot arms could be provided at each side to provide additional support to the bin shelf. As modified,  a supporting assembly configured to rotatably support the second lever, wherein when the first lever is rotated, the second lever is rotated in an opposite direction to the first lever.
Regarding claim 3, Scheuring et al. discloses a moveable unit that includes a coupling protrusion (56, 58), and the coupling protrusion is coupled to the pair of first levers (50, [0043]). 
Regarding claim 4, Scheuring et al. discloses wherein the coupling protrusion (56, 58) is coupled through the pair of first levers (50) in a state in which the pair of first levers overlap each other (see Fig. 2).
Regarding claim 5, Scheuring et al. discloses wherein a length of the first lever (60) is larger than a length of the second lever (60). 
Regarding claim 6, Scheuring et al. discloses wherein the first lever (50) is capable of rotating with respect to a shaft [0039] while the movable unit moves up and down, the first lever includes a first end and a second end that are longitudinally spaced apart from each other, the shaft (via 46) is positioned between the first end and the second end, and the coupling protrusion (58) is coupled to the first lever between the shaft and the first end (see paragraphs [0039]) and figure 2. 
Regarding claim 7, Scheuring et al. discloses ([0039]-[0040], figures 2-5) the moving cylinder (46) is capable of moving from a first position to a second position that IS lower than the first position, and the bin support shelf (67) moves up while the moving cylinder (46) moves from the first position to the second position). 
Regarding claim 8, Scheuring et al. discloses ([0039]-[0040], figures 2-5) the first end is positioned higher than the second end at the first position of the moving cylinder (46). 
Regarding claim 9, Scheuring et al. discloses wherein a distance between the first end and the shaft (via 46) is longer than a distance between the second end and the shaft (Figure 2: the pivot pin 58). 
Regarding claim 10, Scheuring et al. discloses the pivot arm (50) includes a first slot (52) in which the pin (56) is inserted and that is elongated in a longitudinal direction of the pivot arm (50); (see paragraph [0043] and figure 2). 
Regarding claim 11, Scheuring et al. discloses the first slot (52) is formed between the shaft (via 46) and the first end. 
Regarding claim 12, Scheuring et al. discloses the first slot (52) is positioned closer to the first end than the shaft (via 46). 
Regarding claim 13, Scheuring et al. discloses wherein the second lever (60) includes a lever protrusion (53) for coupling to the first lever (50), the first lever  (50) further includes a second slot (54) in which the lever protrusion (53) is inserted, and the second slot (54) is elongated in the longitudinal direction of the first lever (50).
Regarding claim 14, Scheuring et al. discloses second slot (54) is formed between the pivot pin (58) and the second end) 
Regarding claim 15, Scheuring et al. discloses second: lengths of the first slot (52) and the second slot (54)). 
Regarding claim 17, Scheuring et al. discloses  in the elevation device
includes: a lower frame configured to be fixed to the drawer unit;
the upper frame configured to be movable in the up-down direction of the driving device, wherein the moving cylinder (46) is positioned higher than the pivot pin (58) in a state in which the bin support shelf (67) IS located at a lowermost position, and when 

Regarding Claim 19, Scheuring et al. discloses a refrigerator (10) comprising: 

a cabinet having a storage space; 
a door (20) including a door unit to open or close the storage space and a drawer unit to provide a receiving space; and 
a drive device (28) disposed at the door unit (20) to provide power, and 
an elevation device (32, 66) disposed at the drawer unit (20), connected with the driving device, to move up or down,
wherein the driving device (28) includes:
a motor assembly including a driving motor (42) , a screw rotated by power from the driving motor and extending in an up-down direction([0038}, and a moveable unit (46) at both sides of the motor assembly, respective move up and down along the screw; and
a pair of lever units (50, 60; 50 60); and each of the pair of units includes a first lever connected with the moveable unit (46), and the second lever with the first lever and connected with the  elevation device (at each side).
Regarding Claim 19, Scheuring et al. discloses a second lever but does not disclose the second lever to be rotated by torque of a first lever, and connected with the elevation device.

Regarding Claim 20, Scheuring et al. discloses wherein a length of the first lever(50) is longer than a length of the second lever (60), and
when the movable unit  (via 46) moves from the first position to the second position, the elevation device (32, 66) moyes up as an angle made by the second lever with respect to a horizontal plane increase (see figures 2-5).

Allowable Subject Matter
Claim16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637